DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of groups I (claims 1-11) in the reply filed on 3/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-12 are pending with claims 1-11 being examined and claim 12 is withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  reads “for filtering the metered portion of the blood sample to provided a filtered blood sample” should read “for filtering the metered portion of the blood sample to provide a filtered blood sample” in lines 14-15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "one or more supports for supporting the microfluidic separation media" in lines 1-2.  What are the supports?  Are the supports holding the microfluidic separation media?  Are the supports responsible for the separation of plasma and blood?  It is unclear as to what is the structure of the supports, thus the limitation is unclear.  For the purpose of prosecution, examiner interprets the support as structures 
Claim 11 recites the limitation "a removable protection layer disposed on the collection well" in line 2.  What is the removable protection layer?  Is it covering the well or disposed inside the well?  It is unclear as to what structure is contributing to the protection layer, thus the limitation is unclear.  For the purpose of prosecution, examiner interprets the removable protection layer as a cap/cover.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20090117665 A1; hereinafter “Tung”) in view of Matsuura (US 20170227536 A1; hereinafter “Matsuura”) in view of Sloan et al (US 20140323911 A1; hereinafter “Sloan”) and in further view of Gutshell et al (US 20150346105 A1; hereinafter “Gutshell”). 
Regarding claim 1, Tung teaches a blood sample collection device (Tung; Abstract; para [11]; device preserve an aliquot of fluid sample…the sample may be saliva, blood) comprising: 
a housing (Tung; para [28]; Fig. 2; casing 110); 
a metering component (Image 1; examiner indicates the structure above the casing 110 comprises a collection well and a cap) comprising a collection well (Tung; para [28, 46]; Fig. 1-6; sample collection well 130) and a cap (Tung; para [31, 47]; Fig. 2, 5, 6; cap 220), 
the collection well having an opening at a top (Tung; Fig. 2; examiner interprets the opening that accepts plunger 240) and a pierceable membrane located adjacent a bottom (Tung; para [28]; Fig. 2; frangible material 270), the collection well further defined by a lower region having a defined volume for collecting a metered portion of the blood sample (Tung; para [28]; Fig. 3, 4; lower chamber 330), and an upper region for accepting an excess portion of the blood sample in excess of the defined volume (Tung; para [28, 36]; Fig. 3, 4; upper chamber 320; examiner indicates that the absorbent member is squeezed to express as much sample contained, thus the excess remains), and 
the cap engaging the upper region of the well (Tung; para [13, 17-18, 27]; Fig. 5; the sample collection well and cap can have complementary engaging screw threads), and providing twist- or push- initiated mechanical force on the well (Tung; para [13, 17-18, 27]; Fig. 5; the cap and sample collection well each have screw threads which are complementary and the cap can be screwed onto the sample collection well; examiner indicates that the “screwing” of the cap provides the twist force), and also piercing the membrane in response to the mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap to the sample collection well and lowers the plunger, thereby puncturing the frangible material); 

Tung does not teach a filter, disposed adjacent the pierceable membrane, for filtering the metered portion of the blood sample to provide a filtered blood sample; and 
However, Matsuura teaches an analogous art of a extraction container (Matsuura; Abstract) for blood (Matsuura; para [66]; specimen sampled by such a specimen sampler 5…blood) comprising a pierceable membrane (Matsuura; para [48]; Fig. 6A-C; a bottom part 22 sealing one end side) and a filter (Matsuura; para [57]; Fig. 1, 2, 4, 6A-C; extraction solution guide 33), disposed adjacent the pierceable membrane (Fig. 6A-C; examiner indicates that the ), for filtering the metered portion of the blood sample to provide a filtered blood sample (Matsuura; para [57]; removing unnecessary substances contained in the extraction solution 6).  It would have been obvious to one of ordinary skill in the art to have modified the blood sample collection device of Tung to comprise the filter as taught by Matsuura, because Matsuura teaches fiber bundle structures filter out viscous substance in the extraction solution (Matsuura; para [125]). 
Modified Tung does not teach a storage media for storing a filtered blood sample. 
However, Sloan teaches a sample collection (Sloan; Abstract) comprising a storage media (Sloan; para [73-75]; Fig. 3, 4; collector 120) for storing a filtered blood sample ( ).  
Modified Tung does not teach the storage media disposed within the housing adjacent the filter.
However, Gutshell teaches an analogous art of a device for target nucleic acid in a sample (Gutshell; Abstract; Examiner indicates that  blood samples comprise nucleic acids) comprising a storage media (Gutshell; para [189, 190, 202]; Fig. 2; amplification well 56), disposed within a housing adjacent a 
Note: The instant Claims contain a large amount of functional language (ex: "for collecting…for accepting…for storing…for filtering "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Tung teaches the device of claim 1 (the device of modified Tung is modified to position the storage media adjacent to the filter as taught by Gutshell discussed above in claim 1) additionally wherein the storage media is disposed below the pierceable membrane (Gutshell; Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date 
Regarding claim 3, modified Tung teaches the device of claim 2 additionally wherein the defined volume is further defined by a ledge formed on the periphery of the well (Tung; para [46]; Fig. 2-6; plunger).
Regarding claim 4, modified Tung teaches the device of claim 3 additionally wherein fluid communication between the upper region of the well and the absorptive media is provided by one or more ports (Tung; para [28]; Fig. 4; para [13, 28, 31, 46]; Fig. 2-6; expression plate 230… opening 520) formed in the housing adjacent the ledge (Fig. 4; examiner indicates the fluid from the absorptive media is provided through the expression plate).
Regarding claim 5, modified Tung teaches the device of claim 4 additionally wherein the cap engages the ledge for providing the twist- or push- initiated mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap and sample collection well each have screw threads which are complementary and 
Regarding claim 6, modified Tung teaches the device of claim 1 (the device of modified Tung is modified to comprise the storage media as taught by Sloan discussed above in claim 1), wherein the storage media is a microfluidic separation media for separating plasma from whole blood in the blood sample (Sloan; para [30]; using a separator along the first sample collection channel to remove formed component from the sample prior to and when outputting to the sample container; wherein when the bodily fluid sample is blood, the device outputs both blood and plasma, each from separate outlets). 
Regarding claim 7, modified Tung teaches the device of claim 6 (the storage media of modified Tung is modified to be the microfluidic separation media as taught by Sloan) additionally comprising one or more supports for supporting the microfluidic separation media within the housing (Sloan; para [66, 71-77]; Fig. 1, 2, 3, 4; separator 20).
Regarding claim 8, modified Tung teaches the device of claim 1, with the metering assembly. 
Modified Tung does not teach the metering assembly comprising an anticoagulant.
However, Sloan teaches an anticoagulant disposed within the metering assembly (Sloan; para [16, 72, 123, 129]; collection channels are coated with an anticoagulant).  It would have been obvious to 
Regarding claim 9, modified Tung teaches the device of claim 1, with a post (Tung; para [46]; Fig. 2-6; plunger) positioned to rupture the pierceable membrane upon application of the mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap to the sample collection well and lowers the plunger, thereby puncturing the frangible material).
Modified Tung does not teach a post located on the housing below the well adjacent the pierceable membrane, and positioned to rupture the pierceable membrane upon application of the mechanical force.
However, Gutshell teaches an analogous art of a device for target nucleic acid in a sample (Gutshell; Abstract; Examiner indicates that  blood samples comprise nucleic acids) comprising a post (Gutshell; para [185]; spike) located on a housing below a well adjacent a pierceable membrane (Gutshell; para [185]; spike sits under the diluent well), and positioned to rupture the pierceable membrane upon application of the mechanical force (Gutshell; para [185]; the spike pierces a film, so that diluent contained within the diluent well 35 is released into channels).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the post of modified Tung in the manner of being located on the housing below the well as taught by Gutshell as this is a known and suitable arrangement for the post in the art.  Further, it is a matter of engineering design to arrange the post in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the post to the claimed limitation as Gutshell teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it 
Regarding claim 10, modified Tung teaches the device of claim 1 (the device of modified Tung is modified position the storage media below the filter as taught by Gutshell discussed above in claim 12) wherein the storage media is removable from the housing after application of the mechanical force (Gutshell; para [66]; the amplification well (ii) may, alternatively or additionally, also be provided as a separate unit that is attachable to (i.e., engageable with) the device for use, preferably via an amplification spigot).
Regarding claim 11, modified Tung teaches the device of claim 1 additionally comprising: 
a removable protective layer disposed on the collection well (Tung; para [13]; cap and sample collection well each have screw threads which are complementary and the cap can be screwed onto the sample collection well to obtain a fit by rotation of the cap on the sample collection well and engagement of the screw threads, and where liquid sample does not leak). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798